Mrs. Lula P. Newcom filed this suit as administratrix of the estate of J. E. Ford, deceased, against the appellants Ed Ford and his wife, Nellie Ford. The suit was based upon a promissory note executed by Ed Ford and wife April 25, 1911, payable to the order of L. N. Ford and secured by a mechanic's lien on a house and lot. The defense urged in the court below was that the note did not belong to the estate of J. E. Ford, deceased, but was the property of L. N. Ford, the father of the appellant Ed Ford, and that it had been settled before the suit was filed. In a trial before the court a judgment was rendered for the plaintiff for the sum of $219.24.
In this appeal only one assignment is urged: That the evidence did not support the finding by the court that the note sued on belonged to the estate of J. E. Ford, deceased. It is true that the testimony upon that issue was conflicting; but, after a careful examination of the entire statement of facts, we have concluded that the judgment should be affirmed, and it is so ordered.